DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1 and 7 under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/049576 A1), and Yokoyama et al. 2 (WO 2011/059000 A1) as set forth in the Final Rejection filed 08/25/21 is herein amended due to the Applicant’s amendments.

4.	The rejection of Claims 1 and 8 under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/049576 A1), and Lim et al. (JP 2013-010742 A) as set forth in amended due to the Applicant’s amendments.

5.	The rejection of Claims 1 and 9 under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/049576 A1), and Je et al. (KR 10-2011-0018195) as set forth in the Final Rejection filed 08/25/21 is herein amended due to the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied upon national phase publication US 2012/0228598 A1 as the English equivalent of WIPO publication WO 2011/059000 A1 (herein referred to as “Yokoyama et al. 2”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

9.	Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Yokoyama et al. 2 (WO 2011/059000 A1).
Yabunouchi et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer (first hole transport layer), hole-transporting layer (second hole transport layer), light-emitting layer, electron-injecting/transporting layer, and cathode, the configuration of which is “not limited” ((8), [0079]-[0080], [0146]).  Yabunouchi et al. discloses the use of aromatic tertiary amine compounds as materials comprising the hole-injecting layers ([0137], [0140]); Yabunouchi et al. discloses that its inventive aromatic amine derivatives preferably comprise the hole-transporting layer (at 100 mol%) ([0081]-[0082]).  Yabunouchi et al. defines the hole-injecting and hole-transporting layers as a “Hole Transporting Zone,” which is itself inherently a hole-transporting layer ([0136], [0144]).  Yabunouchi et al. discloses compounds of the following form to be present in the hole-transporting layer (second hole transport layer):
A-L-B
(general formula (1), [0028]) where A represents the following:

    PNG
    media_image1.png
    83
    83
    media_image1.png
    Greyscale

1 = any one of general formulae (4)-(9) and Ar2 = substituted or unsubstituted aryl group having 5-50 ring atoms ([0036], [0039]), such as phenyl or 4-biphenyl ([0037]).  An embodiment is disclosed:

    PNG
    media_image2.png
    293
    392
    media_image2.png
    Greyscale

(page 23) such that r1 = r3-4 = 1 and R1 = R3-4 = unsubstituted aromatic hydrocarbon group (phenyl or biphenyl) of general formula (1) as defined by the Applicant.  However, Yabunouchi et al. does not explicitly disclose a compound that fully reads on general formula (1) as defined by the Applicant, particularly in regards to the nature of the (R2)r2 substituent group.  Nevertheless, it would have been obvious to modify the above compound such that r2 = 0 of general formula (1) as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves the exchange of one aryl group (4-biphenyl) for a functional equivalent (i.e., another homologous aryl group (phenyl)) selected from a highly finite list as taught by Yabunouchi et al. (and easily envisioned from the scope of its general formula), thus rendering the production predictable with a reasonable expectation of success.  However, Yabunouchi et al. still does not explicitly disclose 1) an arylamine compound according to general formula (3) as defined by the Applicant, 2) hole-injecting layer as recited by the Applicant, nor 3) a 
	Regarding point 1, Kazuhiro et al. discloses the following hole-injecting material for use in an organic EL device ([0007]):

    PNG
    media_image3.png
    128
    601
    media_image3.png
    Greyscale

(page 6) such that A4 = single bond, r19-20 = 0, r17-18 = r21-22 = 1, and R17-18 = R21-22 = unsubstituted aromatic hydrocarbon group (phenyl) of general formula (3) as defined by the Applicant.  Kazuhiro et al. discloses that its inventive compounds have high glass transition points and thus reduced crystallization such that their utilization results in an organic EL device with long lifetimes ([0036]).  It would have been obvious to incorporate the above compound as disclosed by Kazuhiro et al. to the hole-injecting layer of the organic EL device as disclosed by Yabunouchi et al.  The motivation is provided by the disclosure of Kazuhiro et al., which teaches that the utilization of its inventive (inherently hole-transporting) compounds results in a device with long lifetimes.  Notice that this would result in a hole-transporting layer (second hole transport layer) comprising the above compound as disclosed by Yabunouchi et al. and a hole-injecting layer (first hole transport layer) comprising the above compound as disclosed by Kazuhiro et al.  However, Yabunouchi et al. in view of Kazuhiro et al. does not explicitly disclose the hole-injecting layer as recited by the Applicant nor a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.


    PNG
    media_image4.png
    479
    589
    media_image4.png
    Greyscale

([0143]-[0145]).  It would have been obvious to incorporate the anode buffer layer comprising the above hexacyano azatriphenylene compound as disclosed by Katakura et al. to the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al.  The motivation is provided by the disclosure of Katakura et al., which discloses that the presence of such a layer interposed between thee anode and the organic layer decrease operating voltage and improve emission luminance.  However, Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al. does not explicitly disclose a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 3, Yokoyama et al. 2 discloses the following:

    PNG
    media_image5.png
    312
    349
    media_image5.png
    Greyscale

(page 20) such that Ar1-3 = unsubstituted aromatic hydrocarbon group (phenyl or naphthyl), A5 = single bond, X1-2 = X4 = carbon, X3 = nitrogen, and R23-24 =  R26-29 = hydrogen of general formula (4a) as defined by the Applicant.  Yokoyama et al. 2 discloses its compounds as material comprising the electron-transporting layer of an organic EL device ([0055]), and further discloses that its inventive compounds have high electron mobility and thin-film state stability ([0029]).  It would have been obvious to incorporate the above compound as disclosed by Yokoyama et al. 2 to the electron-transporting layer of the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al.  The motivation is provided by the fact that compound (101) is an electron-transporting compounds, which is taught to have high electron mobility and thin-film state stability.

10.	Claims 1 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Lim et al. (JP 2013-010742 A).
Yabunouchi et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer (first hole (8), [0079]-[0080], [0146]).  Yabunouchi et al. discloses the use of aromatic tertiary amine compounds as materials comprising the hole-injecting layers ([0137], [0140]); Yabunouchi et al. discloses that its inventive aromatic amine derivatives preferably comprise the hole-transporting layer (at 100 mol%) ([0081]-[0082]).  Yabunouchi et al. defines the hole-injecting and hole-transporting layers as a “Hole Transporting Zone,” which is itself inherently a hole-transporting layer ([0136], [0144]).  Yabunouchi et al. discloses compounds of the following form to be present in the hole-transporting layer (second hole transport layer):
A-L-B
(general formula (1), [0028]) where A represents the following:

    PNG
    media_image1.png
    83
    83
    media_image1.png
    Greyscale

(general formula (2), [0033]); Ar1 = any one of general formulae (4)-(9) and Ar2 = substituted or unsubstituted aryl group having 5-50 ring atoms ([0036], [0039]), such as phenyl or 4-biphenyl ([0037]).  An embodiment is disclosed:

    PNG
    media_image2.png
    293
    392
    media_image2.png
    Greyscale

1 = r3-4 = 1 and R1 = R3-4 = unsubstituted aromatic hydrocarbon group (phenyl or biphenyl) of general formula (1) as defined by the Applicant.  However, Yabunouchi et al. does not explicitly disclose a compound that fully reads on general formula (1) as defined by the Applicant, particularly in regards to the nature of the (R2)r2 substituent group.  Nevertheless, it would have been obvious to modify the above compound such that r2 = 0 of general formula (1) as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves the exchange of one aryl group (4-biphenyl) for a functional equivalent (i.e., another homologous aryl group (phenyl)) selected from a highly finite list as taught by Yabunouchi et al. (and easily envisioned from the scope of its general formula), thus rendering the production predictable with a reasonable expectation of success.  However, Yabunouchi et al. still does not explicitly disclose 1) an arylamine compound according to general formula (3) as defined by the Applicant, 2) hole-injecting layer as recited by the Applicant, nor 3) a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 1, Kazuhiro et al. discloses the following hole-injecting material for use in an organic EL device ([0007]):

    PNG
    media_image3.png
    128
    601
    media_image3.png
    Greyscale

(page 6) such that A4 = single bond, r19-20 = 0, r17-18 = r21-22 = 1, and R17-18 = R21-22 = unsubstituted aromatic hydrocarbon group (phenyl) of general formula (3) as defined by the Applicant.  Kazuhiro et al. discloses that its inventive compounds have high glass 
	Regarding point 2, Katakura et al. discloses the use of an injection layer (“anode buffer layer”) which is interposed between the anode and an organic layer to decrease operating voltage and improve emission luminance; specific examples include the following azatriphenylene derivative as found in JP 2003-519432 ([0025]) as shown below: 

    PNG
    media_image4.png
    479
    589
    media_image4.png
    Greyscale

([0143]-[0145]).  It would have been obvious to incorporate the anode buffer layer comprising the above hexacyano azatriphenylene compound as disclosed by Katakura 
	Regarding point 3, Lim et al. discloses the following:

    PNG
    media_image6.png
    290
    306
    media_image6.png
    Greyscale

(page 29) such that Ar4-6 = unsubstituted aromatic hydrocarbon group (phenyl or naphthyl) and Ar5 = divalent group of an unsubstituted aromatic hydrocarbon (phenylene) of general formula (4b) as defined by the Applicant as electron-transporting material ([0036]).  It would have been obvious to incorporate the above compound as disclosed by Lim et al. to the electron-transporting layer of the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al.  The motivation is provided by the fact that the 101 is a known and useful material for electron-transport in an identical field of invention, thus rendering the utilization that would aid in charge transport (to the light-emitting layer) during the normal course of experimentation predictable with a reasonable expectation of success.

11.	Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yabunouchi et al. (US 2006/0159957 A1) in view of Kazuhiro et al. (JP 10-88119), Katakura et al. (US 2013/0049576 A1), and Je et al. (KR 10-2011-0018195).
Yabunouchi et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer (first hole transport layer), hole-transporting layer (second hole transport layer), light-emitting layer, electron-injecting/transporting layer, and cathode, the configuration of which is “not limited” ((8), [0079]-[0080], [0146]).  Yabunouchi et al. discloses the use of aromatic tertiary amine compounds as materials comprising the hole-injecting layers ([0137], [0140]); Yabunouchi et al. discloses that its inventive aromatic amine derivatives preferably comprise the hole-transporting layer (at 100 mol%) ([0081]-[0082]).  Yabunouchi et al. defines the hole-injecting and hole-transporting layers as a “Hole Transporting Zone,” which is itself inherently a hole-transporting layer ([0136], [0144]).  Yabunouchi et al. discloses compounds of the following form to be present in the hole-transporting layer (second hole transport layer):
A-L-B
(general formula (1), [0028]) where A represents the following:

    PNG
    media_image1.png
    83
    83
    media_image1.png
    Greyscale

(general formula (2), [0033]); Ar1 = any one of general formulae (4)-(9) and Ar2 = substituted or unsubstituted aryl group having 5-50 ring atoms ([0036], [0039]), such as phenyl or 4-biphenyl ([0037]).  An embodiment is disclosed:

    PNG
    media_image2.png
    293
    392
    media_image2.png
    Greyscale

(page 23) such that r1 = r3-4 = 1 and R1 = R3-4 = unsubstituted aromatic hydrocarbon group (phenyl or biphenyl) of general formula (1) as defined by the Applicant.  However, Yabunouchi et al. does not explicitly disclose a compound that fully reads on general formula (1) as defined by the Applicant, particularly in regards to the nature of the (R2)r2 substituent group.  Nevertheless, it would have been obvious to modify the above compound such that r2 = 0 of general formula (1) as defined by the Applicant.  The motivation is provided by the fact that the modification merely involves the exchange of one aryl group (4-biphenyl) for a functional equivalent (i.e., another homologous aryl group (phenyl)) selected from a highly finite list as taught by Yabunouchi et al. (and easily envisioned from the scope of its general formula), thus rendering the production predictable with a reasonable expectation of success.  However, Yabunouchi et al. still does not explicitly disclose 1) an arylamine compound according to general formula (3) as defined by the Applicant, 2) hole-injecting layer as recited by the Applicant, nor 3) a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 1, Kazuhiro et al. discloses the following hole-injecting material for use in an organic EL device ([0007]):

    PNG
    media_image3.png
    128
    601
    media_image3.png
    Greyscale

(page 6) such that A4 = single bond, r19-20 = 0, r17-18 = r21-22 = 1, and R17-18 = R21-22 = unsubstituted aromatic hydrocarbon group (phenyl) of general formula (3) as defined by the Applicant.  Kazuhiro et al. discloses that its inventive compounds have high glass transition points and thus reduced crystallization such that their utilization results in an organic EL device with long lifetimes ([0036]).  It would have been obvious to incorporate the above compound as disclosed by Kazuhiro et al. to the hole-injecting layer of the organic EL device as disclosed by Yabunouchi et al.  The motivation is provided by the disclosure of Kazuhiro et al., which teaches that the utilization of its inventive (inherently hole-transporting) compounds results in a device with long lifetimes.  Notice that this would result in a hole-transporting layer (second hole transport layer) comprising the above compound as disclosed by Yabunouchi et al. and a hole-injecting layer (first hole transport layer) comprising the above compound as disclosed by Kazuhiro et al.  However, Yabunouchi et al. in view of Kazuhiro et al. does not explicitly disclose the hole-injecting layer as recited by the Applicant nor a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 2, Katakura et al. discloses the use of an injection layer (“anode buffer layer”) which is interposed between the anode and an organic layer to decrease operating voltage and improve emission luminance; specific examples include the 

    PNG
    media_image4.png
    479
    589
    media_image4.png
    Greyscale

([0143]-[0145]).  It would have been obvious to incorporate the anode buffer layer comprising the above hexacyano azatriphenylene compound as disclosed by Katakura et al. to the organic EL device as disclosed by Yabunouchi et al. in view of Kazuhiro et al.  The motivation is provided by the disclosure of Katakura et al., which discloses that the presence of such a layer interposed between thee anode and the organic layer decrease operating voltage and improve emission luminance.  However, Yabunouchi et al. in view of Kazuhiro et al. and Katakura et al. does not explicitly disclose a compound according to any of general formula (4a), (4b), or (4c) as defined by the Applicant in the electron-transporting layer.
	Regarding point 3, Je et al. discloses the following:

    PNG
    media_image7.png
    308
    183
    media_image7.png
    Greyscale

(page 27) such that Ar5 = divalent group of an unsubstituted aromatic hydrocarbon group (phenylene), Ar7-9 = unsubstituted aromatic hydrocarbon group (phenyl), and R30 

Response to Arguments
12.	Applicant’s arguments on pages 10-13 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786